EXHIBIT 10.3

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS Intellectual property SECURITY AGREEMENT (this “Agreement”), dated as of
June 25, 2019, by Jacksam Corporation, a Nevada corporation (the “Grantor”), in
favor of L1 Capital Global Opportunities Master Fund, as agent (the “Agent”),
for the benefit of the Secured Lenders referred to below.

 

WHEREAS:

 

A. Reference is made to that certain Security Agreement, dated the date hereof
(the “Security Agreement”), entered into by and among the Grantor, the other
“Guarantors” party thereto, the Agent and the other Secured Lenders (as defined
in the Security Agreement), which secures certain now existing and future
arising obligations owing to the Secured Lenders under the Transaction Documents
(as defined in the Purchase Agreement (as defined below)), as provided in the
Security Agreement;

 

B. Pursuant to the Security Agreement and that certain Securities Purchase
Agreement, dated the date hereof (the “Purchase Agreement”), entered into
between the Grantor and the Secured Lenders, the Grantor is required to execute
and deliver to the Agent this Agreement;

 

C. Pursuant to the terms of the Security Agreement, the Grantor has granted to
the Agent, for the benefit of the Secured Lenders, a security interest in
substantially all the assets of the Grantor, including all right, title and
interest of the Grantor in, the IP Collateral (as defined below); and

 

D. Capitalized terms used and not otherwise defined herein have the respective
meanings ascribed thereto in the Transaction Documents (as defined in the
Purchase Agreement).

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Grantor hereby grants to the Agent, for the benefit of
the Secured Lenders, to secure the Obligations (as defined in the Security
Agreement), a continuing security interest in all of the Grantor’s right, title
and interest in, to and under the following, whether presently existing or
hereafter created or acquired:

 

1. Each United States and foreign trademark and trademark application,
including, without limitation, each United States federally registered trademark
and trademark application referred to in Schedule 1 annexed hereto, together
with any extensions or renewals thereof and all goodwill associated therewith;

 

2. Each trademark license, including, without limitation, each trademark license
listed in Schedule 1 annexed hereto, together with all goodwill associated
therewith;

 

3. All products and royalties, fees, income, payments and other proceeds of the
foregoing items 1 through 2, including, without limitation, any claim by the
Grantor against third parties for past, present or future infringement,
misappropriation, dilution, violation or other impairment of any trademark,
including, without limitation, any trademark referred to in Schedule 1 annexed
hereto, any trademark issued pursuant to a trademark application referred to in
Schedule 1 annexed hereto and any trademark licensed under any trademark license
listed in Schedule 1 annexed hereto (items 1 through 3 being herein collectively
referred to as the “Trademark Collateral”);

 



 1

  



 

4. Each United States and foreign patent and patent application, including,
without limitation, each United States federally registered patent and patent
application referred to in Schedule 2 annexed hereto, together with any
reissues, continuations or extensions thereof and all goodwill associated
therewith;

 

5. Each patent license, including, without limitation, each patent license
listed in Schedule 2 annexed hereto, together with all goodwill associated
therewith;

 

6. All products and royalties, fees, income, payments and other proceeds of the
foregoing items 4 through 5, including, without limitation, any claim by the
Grantor against third parties for past, present or future infringement,
misappropriation, dilution, violation or other impairment of any patent,
including, without limitation, any patent referred to in Schedule 2 annexed
hereto, any trademark issued pursuant to a patent application referred to in
Schedule 2 annexed hereto and any patent licensed under any patent license
listed in Schedule 2 annexed hereto (items 4 through 6 being herein collectively
referred to as the “Patent Collateral”);

 

7. If applicable, each United States and foreign copyright and copyright
application, including, without limitation, each United States federally
registered copyright and copyright application referred to in Schedule 3 annexed
hereto, together with any extensions or renewals thereof and all goodwill
associated therewith;

 

8. If applicable, each copyright license, including, without limitation, each
copyright license listed in Schedule 3 annexed hereto, together with all
goodwill associated therewith;

 

9. All products and royalties, fees, income, payments and other proceeds of the
foregoing items 7 through 8, including, without limitation, any claim by the
Grantor against third parties for past, present or future infringement,
misappropriation, dilution, violation or other impairment of any copyright,
including, without limitation, any copyright referred to in Schedule 3 annexed
hereto, any copyright issued pursuant to a copyright application referred to in
Schedule 3 annexed hereto and any copyright licensed under any copyright license
listed in Schedule 3 annexed hereto (items 7 through 9 being herein collectively
referred to as the “Copyright Collateral”; items 1 through 9 (i.e., the
Trademark Collateral, the Patent Collateral and the Copyright Collateral) being
herein collectively referred to as the “IP Collateral”).

 

This security interest is granted in conjunction with the security interests
granted to the Agent, for the benefit of the Secured Lenders, pursuant to the
Security Agreement. The Grantor hereby acknowledges and affirms that the rights
and remedies of the Agent with respect to the security interest in the IP
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

 



 2

  



 

The Grantor authorizes the Commissioner for Patents, the Commissioner for
Trademarks, the Register of Copyrights and any other government officials to
record and register this Agreement upon request by the Secured Lenders.

 

The Grantor shall give the Agent prior written notice of no less than five (5)
Business Days before filing any additional application for registration of any
trademark and prompt notice in writing of any additional trademark
registrations, patent registration or copyright registrations granted therefor
after the date hereof. Without limiting the Grantor’s obligations under this
paragraph, the Grantor hereby authorizes the Agent unilaterally to modify this
Agreement by amending Schedules 1, 2, or 3 to include any future United States
registered trademarks, patents, copyrights or applications therefor of the
Grantor. Notwithstanding the foregoing, no failure to so modify this Agreement
or to amend Schedules 1, 2, or 3 shall in any way affect, invalidate or detract
from the Agent’s continuing security interest, for the benefit of the Secured
Lenders, in all Collateral, whether or not listed on Schedule 1, 2, or 3.

 

The Grantor hereby agrees that, anything herein to the contrary notwithstanding,
the Grantor shall assume full and complete responsibility for the prosecution,
defense, enforcement or any other necessary or desirable actions in connection
with its trademarks subject to the security interest hereunder.

 

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.

 

This Agreement is a Transaction Document (as defined in the Purchase Agreement).

 

Any and all notices or other communications or deliveries to be provided
hereunder by the parties hereto shall be provided in accordance with the notice
provisions of the Purchase Agreement.

 



 3

  



 

This Agreement shall be construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Agreement and all disputes arising hereunder shall be governed by, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The parties hereto agree that all legal
proceedings concerning the interpretation, enforcement and defense of the
transactions contemplated by this Agreement or any other Transaction Document
(as defined in the Purchase Agreement) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this Agreement
and any other Transaction Document (as defined in the Purchase Agreement), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such New York Courts, or such New York Courts are improper or inconvenient venue
for such proceeding. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under the Purchase Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.

 

No provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Grantor and the Agent, or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



 4

  



 

The Grantor has caused this Intellectual Property Security Agreement to be duly
executed by its duly authorized officer thereunto as of the date first set forth
above.

 



 

GRANTOR:

 

 

 

 

 

JACKSAM CORPORATION,

a Nevada corporation

    By:

 

Name:

Mark Adams   Title:Chief Executive Officer 



 

Acknowledged:

 

AGENT:

 



L1 CAPITAL GLOBAL OPPORTUNITIES MASTER FUND

   By:

Name:

 Title:  



 

 



5



 